DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse (the election is taken as being without traverse given the absence of any argument at all) of Species II, drawn to Fig. 7, in the reply filed on 02/22/2021 is acknowledged.

Information Disclosure Statement

The information disclosure statement filed 01/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

DUTY TO DISCLOSE

The Examiner would like to remind the Applicant of 37 C.F.R. 1.56 and MPEP 2001 in regards to their duty to disclose information material to patentability, as some or all of the prior art used in this rejection comprises of some or all of the inventorship, of which was not disclosed in the IDS, but was known to the inventorship at the time of filing.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “an air supply nozzle coupled to the refrigeration unit and the end wall and configured to strengthen the fluid flow jet by Coanda-effect-direction of the fluid flow jet from the refrigeration unit into the trailer at an acute angle relative to the top wall”, which is unclear as to what the Applicant is referring to when claiming that the air supply nozzle is configured to “strengthen” the fluid flow with the Coanda-effect. For examination purposes it will be interpreted as any air supply nozzle that is capable, or configured to, create a Coanda effect will thereby be “strengthening” the flow of fluid.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell.

Regarding claim 1, Bushnell (US 2015/0202945) shows an air supply nozzle for fluid coupling with an end wall of a trailer which is adjacent to a top wall of the trailer, the air supply nozzle (56, Fig. 1) comprising: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls being connectable with the trailer (10, Fig. 1) such that the ceiling is recessed from the top wall (12, Fig. 1), and the first and second curvatures being configured such that fluid, which is flown through a pathway (Fig. 1) defined by the floor, ceiling and sidewalls, is directed toward a portion of the top wall (Fig. 8 – the nozzle 56 discharges air that is directed towards a portion of the top wall 12, approximately located near element 104).  


    PNG
    media_image1.png
    422
    543
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within an interior of the trailer (Fig. 1).  

Regarding claim 3, Bushnell shows wherein: the floor, ceiling and sidewalls are connectable with the trailer such that the ceiling is recessed from the top wall by a first distance (see Annotated Figure 2), the portion of the top wall is defined at a second distance from the end wall (see Annotated Figure 2), and the second distance is equal to or greater than the first distance (see Annotated Figure 2).  


    PNG
    media_image2.png
    250
    575
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 4, Bushnell shows wherein the air supply nozzle is configured to provide a turbulent flow of the fluid through the pathway and to the top wall (Fig. 1 – the air supply nozzle 56 is configured to provide a turbulent from of the fluid from the pathway and to the top wall 12, as every flow eventually becomes turbulent as the velocity at which moved the air reduces and equalizes with the internal pressure of the space its being moved into).  

Regarding claim 5, Bushnell shows wherein a cross-section of the pathway is substantially rectangular (Fig. 1 – as the Applicant has outlined in Figure 2 the pathway 21 to be in a substantially rectangular shape, as does the Bushnell show the pathway is substantially rectangular).  

Regarding claim 6, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 7, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 8, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claims 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell.

Regarding claim 9, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall and an end wall (14, Fig. 1) adjacent to the top wall (12, Fig. 1); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow; and an air supply nozzle (56, Fig. 1) coupled to an outlet (see Annotated Figure 1) of the refrigeration unit (Fig. 1) and the trailer at the end wall (Fig. 1), WO 2018/022611PCT/US2017/04370810the air supply nozzle being configured to direct the fluid flow from the outlet of the refrigeration unit into an interior of the trailer and toward a portion of the top wall (Fig. 8).  

Regarding claim 10, Bushnell shows wherein the trailer comprises a substantially rectangular body (Fig. 1 – the trailer 10 comprises of a substantially rectangular body).  

Regarding claim 11, Bushnell shows wherein the refrigeration unit comprises: a duct (see Annotated Figure 1); a fan (52, Fig. 1) rotatably disposed within the duct to generate the fluid flow (Fig. 1); and a motor (54, Fig. 8) configured to drive rotations of the fan.  

Regarding claim 12, Bushnell shows wherein the air supply nozzle (56, Fig. 1) comprises: a floor (see Annotated Figure 1) having a first curvature (see Annotated Figure 1); a ceiling (see Annotated Figure 1) having a second curvature (see Annotated Figure 1); and sidewalls (see Annotated Figure 1) extending between the floor and the ceiling (see Annotated Figure 1), the floor, ceiling and sidewalls being connectable with the trailer (Fig. 1) with the ceiling recessed from the top wall by a first distance (see Annotated Figure 2), and the first and second curvatures being configured to direct the fluid flow through a pathway defined by the floor, ceiling and sidewalls (Fig. 1) and toward the portion of the top wall which is defined at a second distance from the end wall (see Annotated Figure 2).   

Regarding claim 13, Bushnell shows wherein the floor, ceiling and sidewalls comprise locally flat terminal edges (see Annotated Figure 1) disposable within the interior of the trailer (Fig. 1).  

Regarding claim 14, Bushnell shows wherein the second distance is equal to or greater than the first distance (see Annotated Figure 2).  

Regarding claim 15, Bushnell shows wherein the air supply nozzle is configured to provide the fluid flow as a turbulent flow (Fig. 1 – the air supply nozzle 56 is configured to provide a turbulent flow of the fluid, as every flow eventually becomes turbulent as the velocity at which moved the air reduces and equalizes with the internal pressure of the space its being moved into).  

Regarding claim 16, Bushnell shows wherein a cross-section of the pathway is substantially rectangular (Fig. 1 – as the Applicant has outlined in Figure 2 the pathway 21 to be in a substantially rectangular shape, as does the Bushnell show the pathway is substantially rectangular).  

Regarding claim 17, Bushnell shows wherein the floor and the ceiling are substantially parallel with each other (Fig. 1) and the sidewalls are substantially parallel with each other (Fig. 1 – as the Applicant shows the sidewalls 24 to be substantially parallel with each other in Fig. 5, as does Bushnell show the sidewalls to be substantially parallel with each other).  

Regarding claim 18, Bushnell shows wherein the first curvature has a smaller radius of curvature than the second curvature (see Annotated Figure 1).  

Regarding claim 19, Bushnell shows wherein the floor and ceiling have respectively decreasing radii of curvature along the pathway (Fig. 1 – as the Applicant has shown both the floor and ceiling to have respectively decreasing radii of curvature along the pathway as in Fig. 5, as does Bushnell show the floor and ceiling to have respectively decreasing radii of curvature along the pathway).  

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushnell et al (US 2015/0202945), hereinafter referred to as Bushnell, as evidenced by Swan as disclosed in “Coanda Effect” from Thermopedia.com.

Regarding claim 20, Bushnell (US 2015/0202945) shows an air supply system, comprising: a trailer (10, Fig. 1) including a top wall (12, Fig. 1) and an end wall (14, Fig. 1) adjacent to the top wall (Fig. 1); a refrigeration unit (20, Fig. 1) configured to generate a fluid flow jet (¶0002); and an air supply nozzle (56, Fig. 1) coupled to the refrigeration unit and the end wall (Fig. 1) and configured to strengthen the fluid flow jet by Coanda-effect-direction (Fig. 1 – the air supply nozzle 56 is configured to strengthen the fluid flow jet by the Coanda Effect1; as Swan discloses, the Coanda Effect will cause the entrainment of fluid flow to attach to the nearest flow boundary. Considering the arrangement of the orifice of Bushnell, the jet of fluid flow will attach at an acute angle to the top wall 12 by virtue of the function of the Coanda Effect) of the fluid flow jet from the refrigeration unit into the trailer (Fig. 1) at an acute angle relative to the top Annotated Figure 3 - MPEP 2115 says material or article worked on does not limit an apparatus claim provided the apparatus is capable of performing the claimed function. The prior art is capable of performing the claimed function as evidenced by Coanda Effect article).


    PNG
    media_image3.png
    487
    699
    media_image3.png
    Greyscale

Annotated Figure 3

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The attached NPL outlines the Coanda Effect, particularly in Fig. 1(b), that elaborates on the fluid entrainment of a jet of fluid flow from an orifice outlet, and its ability for the jet to attach to a flow boundary, or top wall.